EXHIBIT 10.10

 

MYOS CORPORATION
2012 EQUITY INCENTIVE PLAN

 

1. Purpose. The purpose of the MYOS Corporation 2012 Equity Incentive Plan is to
provide a means through which the Company and its Affiliates may attract and
retain key personnel and to provide a means whereby directors, officers,
employees, consultants and advisors (and prospective directors, officers,
employees, consultants and advisors) of the Company and its Affiliates can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Stock, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.

 

2. Definitions. The following definitions shall be applicable throughout this
Plan:

 

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest as determined by the Committee in its
discretion. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.

 

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award and Performance Compensation Award
granted under this Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Business Combination” has the meaning given such term in the definition of
“Change in Control.”

 

(e) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
federal law or executive order to be closed.

 

(f) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting agreement or similar document or policy between the Participant
and the Company or an Affiliate in effect at the time of such termination or
(ii) in the absence of any such employment or consulting agreement, document or
policy (or the absence of any definition of “Cause” contained therein), (A) a
continuing material breach or material default (including, without limitation,
any material dereliction of duty) by Participant of any agreement between the
Participant and the Company, except for any such breach or default which is
caused by the physical disability of the Participant (as determined by a neutral
physician), or a continuing failure by the Participant to follow the direction
of a duly authorized representative of the Company; (B) gross negligence,
willful misfeasance or neglect or breach of fiduciary duty by the Participant;
(C) the commission by the Participant of an act of fraud, embezzlement or any
felony or other crime of dishonesty in connection with the Participant’s duties;
or (D) conviction of the Participant of a felony or any other crime that would
materially and adversely affect (i) the business reputation of the Company or
(ii) the performance of the Participant’s duties to the Company. Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.

 

(g) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

 

(i) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding Voting Securities.

 



 

 



 

(ii) The individuals who constitute the members of the Board cease, by reason of
a financing, merger, combination, acquisition, takeover or other non-ordinary
course transaction affecting the Company, to constitute at least fifty-one
percent (51%) of the members of the Board; or



 

(iii) Approval by the Board and, if required, stockholders of the Company of, or
execution by the Company of any definitive agreement with respect to, or the
consummation of (it being understood that the mere execution of a term sheet,
memorandum of understanding or other non-binding document shall not constitute a
Change of Control):

 

(A) A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (i) or (ii) above would be the
result;

 

(B) A liquidation or dissolution of or appointment of a receiver, rehabilitator,
conservator or similar person for, or the filing by a third party of an
involuntary bankruptcy against, the Company; provided, however, that to the
extent necessary to comply with Section 409A of the Code, the occurrence of an
event described in this subsection (B) shall not permit the settlement of
Restricted Stock Units granted under this Plan; or

 

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company).

 

(h) “Closing Price” means (A) during such time as the Common Stock is registered
under Section 12 of the Exchange Act, the closing price of the Common Stock as
reported by an established stock exchange or automated quotation system on the
day for which such value is to be determined, or, if no sale of the Common Stock
shall have been made on any such stock exchange or automated quotation system
that day, on the next preceding day on which there was a sale of such Common
Stock, or (B) during any such time as the Common Stock is not listed upon an
established stock exchange or automated quotation system, the mean between
dealer “bid” and “ask” prices of the Common Stock in the over-the-counter market
on the day for which such value is to be determined, as reported by the
Financial Industry Regulatory Authority, Inc., or (C) during any such time as
the Common Stock cannot be valued pursuant to (A) or (B) above, the fair market
value as determined by the Committee considering all relevant information
including, by example and not by limitation, the services of an independent
appraiser.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. References in this Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.



 

(j) “Committee” means a committee of at least two people as the Board may
appoint to administer this Plan or, if no such committee has been appointed by
the Board, the Board.

 

(k) “Common Stock” means the common stock, par value $.001 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which they may be exchanged).

 

(l) “Company” means MYOS Corporation, a Nevada corporation, together with its
successors and assigns.

 



2

 



 

(m) “Date of Grant” means the date on which the granting of an Award is made, or
such other date as may be specified in an Award agreement.

 

(n) “Disability” means a permanent and total disability incurred by a
Participant while in the employ of the Company or an Affiliate. For this
purpose, a permanent and total disability shall mean that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(o) “Effective Date” means the date as of which this Plan is adopted by the
Board, subject to Section 3 of this Plan.

 

(p) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.

 

(q) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; (iii) consultant or advisor to the Company or an Affiliate, provided
that if the Securities Act applies, such persons must be eligible to be offered
securities registrable on Form S-8 under the Securities Act; or (iv) prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or its Affiliates (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or begins providing services to the Company or an Affiliate).

 

(r) “Exchange Act” has the meaning given such term in the definition of “Change
in Control,” and any reference in this Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(s) “Exercise Price” has the meaning given such term in Section 7(b) of this
Plan.

 

(t) “Fair Market Value”, unless otherwise provided by the Committee in
accordance with all applicable laws, rules regulations and standards, means, on
a given date, (i) if the Common Stock (A) is listed on a national securities
exchange or (B) is not listed on a national securities exchange, but is quoted
by the OTC Markets Group, Inc. (www.otcmarkets.com) or any successor or
alternative recognized over-the-counter market or another inter-dealer quotation
system, on a last sale basis, the average selling price of the Common Stock
reported on such national securities exchange or other inter-dealer quotation
system, determined as the arithmetic mean of such selling prices over the thirty
(30)-Business Day period preceding the Date of Grant, weighted based on the
volume of trading of such Common Stock on each trading day during such period;
or (ii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock.

 

(u) “Immediate Family Members” shall have the meaning set forth in Section 15(b)
of this Plan.

 

(v) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in this Plan.

 

(w) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
this Plan.

 

(x) “Intellectual Property Products” shall have the meaning set forth in Section
15(c) of this Plan.

 



3

 



 

(y) “Mature Shares” means Common Stock owned by a Participant that is not
subject to any pledge or security interest and that has been either previously
acquired by the Participant on the open market or meet such other requirements,
if any, as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such stock to pay the
Exercise Price or satisfy a withholding obligation of the Participant.

 

(z) “Negative Discretion” shall mean the discretion authorized by this Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

 

(aa) “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

 

(bb) “Option” means an Award granted under Section 7 of this Plan.

 

(cc) “Option Period” has the meaning given such term in Section 7(c) of this
Plan.

 

(dd) “Participant” means an Eligible Person who has been selected by the
Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.

 

(ee) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of this
Plan.

 

(ff) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
this Plan.

 

(gg) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

(hh) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

 

(ii) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

 

(jj) “Permitted Transferee” shall have the meaning set forth in Section 15(b) of
this Plan.

 

(kk) “Person” has the meaning given such term in the definition of “Change in
Control.”

 

(ll) “Plan” means this MYOS Corporation 2012 Equity Incentive Plan, as amended
from time to time.

 

(mm) “Retirement” means the fulfillment of each of the following conditions: (i)
the Participant is good standing with the Company as determined by the
Committee; (ii) the voluntary termination by a Participant of such Participant’s
employment or service to the Company and (B) that at the time of such voluntary
termination, the sum of: (1) the Participant’s age (calculated to the nearest
month, with any resulting fraction of a year being calculated as the number of
months in the year divided by 12) and (2) the Participant’s years of employment
or service with the Company (calculated to the nearest month, with any resulting
fraction of a year being calculated as the number of months in the year divided
by 12) equals at least 62 (provided that, in any case, the foregoing shall only
be applicable if, at the time of Retirement, the Participant shall be at least
55 years of age and shall have been employed by or served with the Company for
no less than 5 years).

 



4

 



 

(nn) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

 

(oo) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Stock, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.

 

(pp) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.

 

(qq) “SAR Period” has the meaning given such term in Section 8(b) of this Plan.

 

(rr) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in this Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other official
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

 

(ss) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of this Plan which meets all of the requirements of Section 1.409A-1(b)(5)(i)(B)
of the Treasury Regulations.

 

(tt) “Stock Bonus Award” means an Award granted under Section 10 of this Plan.

 

(uu) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value of one share of Common
Stock on the Date of Grant.

 

(vv) “Subsidiary” means, with respect to any specified Person:

 

i. any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Voting Securities (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

 

ii. any partnership or limited liability company (or any comparable foreign
entity) (a) the sole general partner or managing member (or functional
equivalent thereof) or the managing general partner of which is such Person or
Subsidiary of such Person or (b) the only general partners or managing members
(or functional equivalents thereof) of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

(ww) “Substitute Award” has the meaning given such term in Section 5(e).

 

(xx) “Treasury Regulations” means any regulations, whether proposed, temporary
or final, promulgated by the U.S. Department of Treasury under the Code, and any
successor provisions.

 

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date, but no Award shall be exercised or paid (or, in the case of a stock Award,
shall be granted unless contingent on stockholder approval) unless and until
this Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months after the date this Plan is adopted by the
Board. The expiration date of this Plan, on and after which date no Awards may
be granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of this Plan shall continue to apply
to such Awards.

 



5

 



 

4. Administration.

 

(a) The Committee shall administer this Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under this Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he takes any action with respect to an Award under this Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under this Plan. The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.

 

(b) Subject to the provisions of this Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by this Plan and its charter, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Stock, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Stock, other securities, other Awards
or other property and other amounts payable with respect to an Award;
(vii) interpret, administer, reconcile any inconsistency in, settle any
controversy regarding, correct any defect in and/or complete any omission in
this Plan and any instrument or agreement relating to, or Award granted under,
this Plan; (viii) establish, amend, suspend, or waive any rules and regulations
and appoint such agents as the Committee shall deem appropriate for the proper
administration of this Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of this Plan.

 

(c) The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.

 

(d) Unless otherwise expressly provided in this Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
this Plan or any Award or any documents evidencing Awards granted pursuant to
this Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 

(e) No member of the Board, the Committee, delegate of the Committee or any
employee, advisor or agent of the Company or the Board or the Committee (each
such person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Award hereunder. Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from (and the Company shall pay or
reimburse on demand for) any loss, cost, liability, or expense (including
reasonable attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under this Plan or any Award agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

 



6

 



 

(f) Notwithstanding anything to the contrary contained in this Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer this Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under this Plan.

 

5. Grant of Awards; Shares Subject to this Plan; Limitations.

 

(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons.

 

(b) Subject to Sections 3, 11 and 12 of this Plan, the Committee is authorized
to deliver under this Plan an aggregate of Ten Million (10,000,000) shares of
Common Stock. Each share of Common Stock subject to an Option or a Stock
Appreciation Right will reduce the number of shares of Common Stock available
for issuance by one share, and each share of Common Stock underlying an Award of
Restricted Stock, Restricted Stock Units, Stock Bonus Awards and Performance
Compensation Awards will reduce the number of shares of Common Stock available
for issuance by one and one-half (1.5) shares.

 

(c) Shares of Common Stock underlying Awards under this Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under this Plan at the same ratio at which they were previously
granted. Notwithstanding the foregoing, the following shares of Common Stock
shall not be available again for Awards under the Plan: (i) shares tendered or
held back upon the exercise of an Option or settlement of an Award to cover the
Exercise Price of an Award; (ii) shares that are used or withheld to satisfy tax
obligations of the Participant; and (iii) shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the SAR
upon exercise thereof.

 

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

 

(e) Subject to compliance with Section 1.409A-3(f) of the Treasury Regulations,
Awards may, in the sole discretion of the Committee, be granted under this Plan
in assumption of, or in substitution for, outstanding awards previously granted
by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under this Plan.

 

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in this Plan.

 



7

 



 

7. Options.

 

(a) Generally. Each Option granted under this Plan shall be evidenced by an
Award agreement (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)). Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
this Plan as may be reflected in the applicable Award agreement. All Options
granted under this Plan shall be Nonqualified Stock Options unless the
applicable Award agreement expressly states that the Option is intended to be an
Incentive Stock Option. Notwithstanding any designation of an Option, to the
extent that the aggregate Fair Market Value of shares of Common Stock with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Participant during any calendar year (under all plans
of the Company or any Subsidiary) exceeds $100,000, such excess Options shall be
treated as Nonqualified Stock Options. Incentive Stock Options shall be granted
only to Eligible Persons who are employees of the Company and its Affiliates,
and no Incentive Stock Option shall be granted to any Eligible Person who is
ineligible to receive an Incentive Stock Option under the Code. No Option shall
be treated as an Incentive Stock Option unless this Plan has been approved by
the stockholders of the Company in a manner intended to comply with the
stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code and any applicable regulations
thereunder. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under this Plan.

 

(b) Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant; and, provided further, that notwithstanding any provision herein to
the contrary, the Exercise Price shall not be less than the par value per share
of Common Stock.

 

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and as set forth in
the applicable Award agreement, and shall expire after such period, not to
exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five (5) years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; and, provided, further, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
agreement:

 

i. an Option shall vest and become exercisable with respect to 100% of the
Common Stock subject to such Option on the third (3rd) anniversary of the Date
of Grant;



 

ii. the unvested portion of an Option shall expire upon termination of
employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for:

 

A. one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the Option Period;

 

B. for directors, officers and employees of the Company only, for the remainder
of the Option Period following termination of employment or service by reason of
such Participant’s Retirement (it being understood that any Incentive Stock
Option held by the Participant shall be treated as a Nonqualified Stock Option
if exercise of the Option does not occur within 90 days of the date of
Retirement);

 



8

 



 

C. 90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the Option Period; and

 



iii. both the unvested and the vested portion of an Option shall immediately
expire upon the termination of the Participant’s employment or service by the
Company for Cause.

 

(d) Method of Exercise and Form of Payment. No Common Stock shall be delivered
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld. Options that have become exercisable
may be exercised by delivery of written or electronic notice of exercise to the
Company in accordance with the terms of the Award agreement accompanied by
payment of the Exercise Price. The Exercise Price shall be payable (i) in cash,
check (subject to collection), cash equivalent and/or vested shares of Common
Stock valued at the Closing Price on the date the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided, however, that
such shares of Common Stock are not subject to any pledge or other security
interest and are Mature Shares and; (ii) by such other method as the Committee
may permit in accordance with applicable law, in its sole discretion, including
without limitation: (A) in other property having a fair market value (as
determined by the Committee in its discretion) on the date of exercise equal to
the Exercise Price or (B) if there is a public market for Common Stock at such
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
shares of Common Stock otherwise deliverable upon the exercise of the Option and
to deliver promptly to the Company an amount equal to the Exercise Price or
(C) by a “net exercise” method whereby the Company withholds from the delivery
of shares of Common Stock for which the Option was exercised that number of
shares of Common Stock having a Closing Price equal to the aggregate Exercise
Price for the shares of Common Stock for which the Option was exercised. Any
fractional shares of Common Stock shall be settled in cash.

 

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under this Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any shares of Common Stock acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such shares of Common Stock before
the later of (A) two years after the Date of Grant of the Incentive Stock Option
or (B) one year after the date of exercise of the Incentive Stock Option. The
Company or a third party under contract with the Company may, if determined by
the Committee and in accordance with procedures established by the Committee,
retain possession of any shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence.

 

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8. Stock Appreciation Rights.

 

(a) Generally. Each SAR granted under this Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with this Plan as
may be reflected in the applicable Award agreement. Any Option granted under
this Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

 



9

 



 

(b) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement:



 

i. a SAR shall vest and become exercisable with respect to 100% of the Common
Stock subject to such SAR on the third anniversary of the Date of Grant;

 

ii. the unvested portion of a SAR shall expire upon termination of employment or
service of the Participant granted the SAR, and the vested portion of such SAR
shall remain exercisable for:

 

A. one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the SAR Period;

 

B. for directors, officers and employees of the Company only, for the remainder
of the SAR Period following termination of employment or service by reason of
such Participant’s Retirement;

 

C. 90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the SAR Period; and

 

iii. both the unvested and the vested portion of a SAR shall expire immediately
upon the termination of the Participant’s employment or service by the Company
for Cause.

 

(c) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Closing Price exceeds the Strike
Price, the Participant has not exercised the SAR or the corresponding Option (if
applicable), and neither the SAR nor the corresponding Option (if applicable)
has expired, such SAR shall be deemed to have been exercised by the Participant
on such last day and the Company shall make the appropriate payment therefor.

 

(d) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares of Common Stock subject to
the SAR that are being exercised multiplied by the excess, if any, of the
Closing Price of one share of Common Stock on the exercise date over the Strike
Price, less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee.

 

9. Restricted Stock and Restricted Stock Units.

 

(a) Generally. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
agreement.

 

(b) Restricted Accounts; Escrow or Similar Arrangement. Upon a grant of
Restricted Stock, a book entry in a restricted account shall be established in
the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may additionally require the Participant
to execute and deliver to the Company (i) an escrow agreement satisfactory to
the Committee, if applicable, and (ii) the appropriate share power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and blank share power within the
amount of time specified by the Committee, the Award shall be null and void ab
initio. Subject to the restrictions set forth in this Section 9 and/or as
provided in the applicable Award agreement, the Participant generally shall have
the rights and privileges of a stockholder as to such Restricted Stock,
including without limitation the right to vote such Restricted Stock and the
right to receive dividends, if applicable; provided, however, that the payment
of any dividends with respect to Restricted Stock granted under a Performance
Compensation Award is conditioned on satisfaction of the Performance Goals
established by the Committee for such award. To the extent shares of Restricted
Stock are forfeited, any share certificates issued to the Participant evidencing
such shares shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

 



10

 



 

(c) Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided by
the Committee in an Award agreement: (i) the Restricted Period shall lapse with
respect to 100% of the Restricted Stock and Restricted Stock Units on the third
(3rd) anniversary of the Date of Grant; and (ii) the unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.

 

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

i. Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth herein or in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Closing Price equal to the amount of such dividends, upon
the release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends (except as otherwise set forth
in the applicable Award agreement).

 

ii. Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one share of Common Stock for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion
and subject to the requirements of Section 409A of the Code, elect to (i) pay
cash or part cash and part Common Stock in lieu of delivering only Common Stock
in respect of such Restricted Stock Units or (ii) defer the delivery of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period if such delivery would result in a
violation of applicable law until such time as is no longer the case. If a cash
payment is made in lieu of delivering Common Stock, the amount of such payment
shall be equal to the Closing Price of the shares of Common Stock as of the date
on which the Restricted Period lapsed with respect to such Restricted Stock
Units, less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

 

10. Stock Bonus Awards. The Committee may issue unrestricted Common Stock, or
other Awards denominated in Common Stock, under this Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Stock Bonus Award
granted under this Plan shall be evidenced by an Award agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)).
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with this Plan as may be reflected in the applicable Award
agreement.

 



11

 



 

11. Performance Compensation Awards.

 

(a) Generally. The Committee shall have the authority, at the time of grant of
any Award described in Sections 7 through 10 of this Plan, to designate such
Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The Committee
shall have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.

 

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) shall be based on the attainment of specific
levels of performance of the Company and/or one or more Affiliates, divisions or
operational units, or any combination of the foregoing, as determined by the
Committee. Any one or more of the Performance Criteria adopted by the Committee
may be used on an absolute or relative basis to measure the performance of the
Company and/or one or more Affiliates as a whole or any business unit(s) of the
Company and/or one or more Affiliates or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 calendar days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period and
thereafter promptly communicate such Performance Criteria to the Participant.

 

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. The Committee is authorized at any time during
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.

 



12

 



 

(e) Payment of Performance Compensation Awards.

 

Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

  

Limitation. A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.

 

i. Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

ii. Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in this Plan, to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the applicable
limitations set forth in Section 5 of this Plan.

 

(f) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed in order to
comply with the short-term deferral rules under Section 1.409A-1(b)(4) of the
Treasury Regulations. Notwithstanding the foregoing, payment of a Performance
Compensation Award may be delayed, as permitted by Section 1.409A-2(b)(7)(i) of
the Treasury Regulations, to the extent that the Company reasonably anticipates
that if such payment were made as scheduled, the Company’s tax deduction with
respect to such payment would not be permitted due to the application of Section
162(m) of the Code.

 

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, amalgamation, consolidation,
split-up, split-off, combination, repurchase or exchange of shares of Common
Stock or other securities of the Company, issuance of warrants or other rights
to acquire Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects Common Stock, or (b) unusual or nonrecurring events
(including, without limitation, a Change in Control) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation system,
accounting principles or law, such that in either case an adjustment is
determined by the Committee in its sole discretion to be necessary or
appropriate, then the Committee shall make any such adjustments that are
equitable, including without limitation any or all of the following:

 

adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

i. providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

 



13

 



 

ii. subject to the requirements of Section 409A of the Code, canceling any one
or more outstanding Awards and causing to be paid to the holders thereof, in
cash, Common Stock, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other stockholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the fair market value (as of a date
specified by the Committee) of the Common Stock subject to such Option or SAR
over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the fair
market value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004) or ASC Topic 718, or any successor
thereto), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect such equity restructuring. Any adjustment in
Incentive Stock Options under this Section 12 (other than any cancellation of
Incentive Stock Options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 12 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

13. Effect of Change in Control. Except to the extent otherwise provided in an
Award agreement, in the event of a Change in Control, notwithstanding any
provision of this Plan to the contrary, with respect to all or any portion of a
particular outstanding Award or Awards:

 

(a) all of the then outstanding Options and SARs shall immediately vest and
become immediately exercisable as of a time prior to the Change in Control;

 

(b) the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);

 

(c) Performance Periods in effect on the date the Change in Control occurs shall
end on such date, and the Committee shall (i) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (ii) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment of the Performance
Goals, or assuming that the applicable “target” levels of performance have been
attained or on such other basis determined by the Committee.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the shares of Common Stock subject to
their Awards.

 

14. Amendments and Termination.

 

(a)  Amendment and Termination of this Plan. The Board may amend, alter,
suspend, discontinue, or terminate this Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Employee in
Section 2, Section 5i., Section 11(c) or Section 14(b) (to the extent required
by the proviso in such Section 14(b)) shall be made without stockholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to this
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the Common Stock may be listed or quoted or to prevent the Company from
being denied a tax deduction under Section 162(m) of the Code); and, provided,
further, that any such amendment, alteration, suspension, discontinuance or
termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the prior written consent of the
affected Participant, holder or beneficiary.

 



14

 



 

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided, however that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; and, provided, further, that without stockholder
approval, except as otherwise permitted under Section 12 of this Plan, (i) no
amendment or modification may reduce the Exercise Price of any Option or the
Strike Price of any SAR, (ii) the Committee may not cancel any outstanding
Option or SAR and replace it with a new Option or SAR, another Award or cash or
take any action that would have the effect of treating such Award as a new Award
for tax or accounting purposes and (iii) the Committee may not take any other
action that is considered a “repricing” for purposes of the stockholder approval
rules of the applicable securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted.



 

15. General.

 

(a)  Award Agreements. Each Award under this Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. The Company’s failure to specify
any term of any Award in any particular Award agreement shall not invalidate
such term, provided such terms was duly adopted by the Board or the Committee.

 

(b) Nontransferability; Trading Restrictions.

 

Each Award shall be exercisable only by a Participant during the Participant’s
lifetime, or, if permissible under applicable law, by the Participant’s legal
guardian or representative. No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

i. Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of this Plan.

 



15

 



 

ii. The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
this Plan, or in any applicable Award agreement, to a Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under this Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of this Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in this Plan and the applicable
Award agreement.

 

iii. The Committee shall have the right, either on an Award-by-Award basis or as
a matter of policy for all Awards or one or more classes of Awards, to condition
the delivery of vested Common Stock received in connection with such Award on
the Participant’s agreement to such restrictions as the Committee may determine.

 

(c) Tax Withholding.

 

i. A Participant shall be required to pay to the Company or any Affiliate, or
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, Common Stock, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes.

 

ii. Without limiting the generality of clause (i) above, and except as otherwise
provided herein, the Committee may, in its sole discretion, permit a Participant
to satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest and are Mature Shares) owned by the Participant having a Fair
Market Value equal to such withholding liability or (B) having the Company
withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability (but no more
than the minimum required statutory withholding liability).

  

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under this Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither this Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under this Plan, unless otherwise expressly
provided in this Plan or any Award agreement. By accepting an Award under this
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under this
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

 

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of this Plan or
outstanding Awards (or establish a sub-plan) with respect to such Participants
in order to conform such terms with the requirements of local law or to obtain
more favorable tax or other treatment for a Participant, the Company or its
Affiliates.

 



16

 



 

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under this Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation filed with the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate. Upon the occurrence of a Participant’s divorce (as
evidenced by a final order or decree of divorce), any spousal designation
previously given by such Participant shall automatically terminate.

 

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.

 

(h) No Rights as a Stockholder. Except as otherwise specifically provided in
this Plan or any Award agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

(i) Government and Other Regulations.

 

i. The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under this Plan. The Committee shall have the authority to
provide that all certificates for shares of Common Stock or other securities of
the Company or any Affiliate delivered under this Plan shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under this Plan, the applicable Award agreement, the federal securities laws, or
the rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system upon which
such shares or other securities are then listed or quoted and any other
applicable federal, state, local or non-U.S. laws, and, without limiting the
generality of Section 9 of this Plan, the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. Notwithstanding any provision in this Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under this Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

ii. The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Stock from the public markets, the Company’s issuance of Common Stock to
the Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets, illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless doing so would
violate Section 409A of the Code, the Company shall pay to the Participant an
amount equal to the excess of (A) the aggregate fair market value of the Common
Stock subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of Common Stock (in the case of any other Award). Such
amount shall be delivered to the Participant as soon as practicable following
the cancellation of such Award or portion thereof. The Committee shall have the
discretion to consider and take action to mitigate the tax consequence to the
Participant in cancelling an Award in accordance with this clause.

 



17

 



 

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under this Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(k) Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(l) No Trust or Fund Created. Neither this Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of this
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under
this Plan other than as general unsecured creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

 

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with this Plan by any agent of the Company or the Committee or the Board, other
than himself.

 

(n) Relationship to Other Benefits. No payment under this Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without giving effect to the
conflict of laws provisions.

 

(p) Severability. If any provision of this Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify this
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or the
Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.

 

(q) Obligations Binding on Successors. The obligations of the Company under this
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 



18

 



 

(r) Code Section 162(m) Approval. If so determined by the Committee, the
provisions of this Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.

 

(s) Expenses; Gender; Titles and Headings. The expenses of administering this
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in this Plan are for convenience of reference only,
and in the event of any conflict, the text of this Plan, rather than such titles
or headings shall control.

 

(t) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of Common Stock under an Award,
that the Participant execute lock-up, stockholder or other agreements, as it may
determine in its sole and absolute discretion.

 

(u) Section 409A. The Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Committee exercise its discretion to accelerate
the payment or settlement of an Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the Code
unless, and solely to the extent that, such accelerated payment or settlement is
permissible under Section 1.409A-3(j)(4) of the Treasury Regulations. If a
Participant is a “specified employee” (within the meaning of Section 1.409A-1(i)
of the Treasury Regulations) at any time during the twelve (12)-month period
ending on the date of his termination of employment, and any Award hereunder
subject to the requirements of Section 409A of the Code is to be satisfied on
account of the Participant’s termination of employment, satisfaction of such
Award shall be suspended until the date that is six (6) months after the date of
such termination of employment.

 

(v) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under this Plan.

 



19

 



 

Amendment No. 1 to the

MYOS Corporation 2012 Equity Incentive Plan 

 

WHEREAS, MYOS Corporation (the “Company”) has established the MYOS Corporation
2012 Equity Incentive Plan, effective September 24, 2012 (the “Plan”);

 

WHEREAS, the Company’s Board of Directors (the “Board”) has the authority
pursuant to Section 14(a) of the Plan to amend the Plan subject to the approval
of holders of the Company’s common stock (“Common Stock”), $0.001 par value per
share (the “Stockholders”) entitled to vote in accordance with applicable law;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of the Company’s Common Stock that may be issued under the Plan
(“Amendment No. 1”); and

 

WHEREAS, pursuant to a unanimous written consent of the Board dated October 21,
2013, the Board determined to approve Amendment No. 1 and recommend its approval
to the Stockholders;

 

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan and
subject to the approval of Stockholders, the Plan is hereby amended as follows
effective upon the approval by the Stockholders of Amendment No. 1:

 

1.    The reference to “10,000,000 shares” in the first sentence of
paragraph (b) of Section 5 of the Plan is replaced in its entirety with
“20,000,000 shares”.

 

2.     Except as hereinabove amended and modified, the Plan shall remain in full
force and effect.

 

3.     A majority in voting interest of the stockholders present in person or by
proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 1 to the Plan was considered, has duly approved this Amendment No.
1 to the Plan.

 

IN WITNESS WHEREOF, this Amendment No. 1 to the Plan is made effective this 16th
day of December, 2013.

 

  MYOS CORPORATION         By: /s/ Peter Levy     Name: Peter Levy     Title:
President

 



 

 



 

Amendment No. 2 to the

MYOS Corporation 2012 Equity Incentive Plan

 

WHEREAS, MYOS Corporation (the “Company”) has established the MYOS Corporation
2012 Equity Incentive Plan, effective September 24, 2012 (as amended, the
“Plan”);

 

WHEREAS, the Company’s Board of Directors (the “Board”) has the authority
pursuant to Section 14(a) of the Plan to amend the Plan subject to the approval
of holders of the Company’s common stock (“Common Stock”), $0.001 par value per
share (the “Stockholders”) entitled to vote in accordance with applicable law;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of the Company’s Common Stock that may be issued under the Plan
(“Amendment No. 2”); and

 

WHEREAS, on October 23, 2014, the Board determined to approve Amendment No. 2
and recommend its approval to the Stockholders;

 

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan and
subject to the approval of Stockholders, the Plan is hereby amended as follows
effective upon the approval by the Stockholders of Amendment No. 2:

 

1.    The reference to “400,000 shares” in the first sentence of paragraph (b)
of Section 5 of the Plan is replaced in its entirety with “550,000 shares”.

 

2.     Except as hereinabove amended and modified, the Plan shall remain in full
force and effect.

 

3.     A majority in voting interest of the stockholders present in person or by
proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 2 to the Plan was considered, has duly approved this Amendment No.
2 to the Plan.

 

IN WITNESS WHEREOF, this Amendment No. 2 to the Plan is made effective this 22nd
day of December, 2014.

 

  MYOS CORPORATION         By: /s/ Peter Levy     Name: Peter Levy     Title:
President

 



 

 

 

Amendment No. 3 to the

2012 Equity Incentive Plan 

 

WHEREAS, MYOS RENS Technology Inc. (the “Company”) has established the 2012
Equity Incentive Plan, effective September 24, 2012 (the “Plan”);

 

WHEREAS, the Company’s Board of Directors (the “Board”) has the authority
pursuant to Section 14(a) of the Plan to amend the Plan subject to the approval
of holders of the Company’s common stock (“Common Stock”), $0.001 par value per
share (the “Stockholders”) entitled to vote in accordance with applicable law;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of the Company’s Common Stock that may be issued under the Plan
(“Amendment No. 3”); and

 

WHEREAS, on November 17, 2016, the Board approved Amendment No. 3 and recommend
its approval to the Stockholders;

 

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan and
subject to the approval of Stockholders, the Plan is hereby amended as follows
effective upon the approval by the Stockholders of Amendment No. 3:

 

1.        The reference to “550,000 shares” in the first sentence of
paragraph (b) of Section 5 of the Plan is replaced in its entirety with “850,000
shares”.

 

2.        A new Section 5(f) of the Plan is hereby added to read in its entirety
as follows:

 

“Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the Committee shall not grant to any one
Eligible Person in any one calendar year Awards (i) for more than 1,200,000
Common Shares in the aggregate or (ii) payable in cash in an amount, when added
to any cash fees paid by the Company as compensation to such Eligible Person,
exceeding $2,200,000 in the aggregate.”

 

3.        A new Section 5(g) of the Plan is hereby added to read in its entirety
as follows:

 

“Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the aggregate value of all compensation
paid or granted, as applicable, to any individual for service as a non-employee
director (as defined in Rule 16b-3(b)(3) of the Exchange Act) with respect to
any calendar year, including Awards granted and any cash fees paid by the
Company as compensation to such non-employee director, shall not exceed $750,000
in total value. For purposes of this Section 5(g), the value of the Awards shall
be based on the grant date Fair Market Value of such Awards for financial
reporting purposes.”

 

4.        Section 11(c) of the Plan is replaced in its entirety with the
following:

 

The Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company and/or one or more Affiliates, divisions or operational units, or any
combination of the foregoing, as determined by the Committee, which criteria may
be based on one or more of the following business criteria: (i) revenue; (ii)
sales; (iii) profit (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures); (iv) earnings (EBIT,
EBITDA, earnings per share, or other corporate earnings measures); (v) net
income (before or after taxes, operating income or other income measures); (vi)
cash (cash flow, cash generation or other cash measures); (vii) stock price or
performance; (viii) total stockholder return (stock price appreciation plus
reinvested dividends divided by beginning share price); (ix) economic value
added; (x) return measures (including, but not limited to, return on assets,
capital, equity, investments or sales, and cash flow return on assets, capital,
equity, or sales); (xi) market share; (xii) improvements in capital structure;
(xiii) expenses (expense management, expense ratio, expense efficiency ratios or
other expense measures); (xiv) business expansion or consolidation (acquisitions
and divestitures); (xv) internal rate of return or increase in net present
value; (xvi) working capital targets relating to inventory and/or accounts
receivable; (xvii) inventory management; (xviii) service or product delivery or
quality; (xix) customer satisfaction; (xx) employee retention; (xxi) safety
standards; (xxii) productivity measures; (xxiii) cost reduction measures; and/or
(xxiv) strategic plan development and implementation. Any one or more of the
Performance Criteria adopted by the Committee may be used on an absolute or
relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any business unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 calendar days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period and thereafter promptly communicate such Performance
Criteria to the Participant.

 

5.      Except as hereinabove amended and modified, the Plan shall remain in
full force and effect.

 

6.      A majority in voting interest of the stockholders present in person or
by proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 3 to the Plan was considered, has duly approved this Amendment No.
3 to the Plan.

 



 

 

 

IN WITNESS WHEREOF, this Amendment No. 3 to the Plan is made effective this 21st
day of December, 2016.

 

  MYOS RENS TECHNOLOGY INC.         By: /s/ Joseph Mannello     Name: Joseph
Mannello     Title: Chief Executive Officer

 

 



 

 